DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 03/17/2020; IDS, filed 03/17/2020.
Claims 1-13 are pending. Claims 1, 12, and 13 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Associating Edited Document Parts.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eccleston et al. (“Eccleston”), U.S. Pub. No. 2016/0259508 A1, published September 2016.
Regarding independent claim 1, Eccleston teaches an information processing apparatus comprising a processor configured to: associate, with an edited part of a first document displayed on a display, information indicative of a second document different from the first document in a case where the second document is open on a document display application when the first document is edited; because Eccleston teaches that a content item may be open for viewing or editing on both a primary and secondary device, where each content item has a separate version and the users may edit the content items in a collaboration session (par. 0088-0090; Figs. 5B; 6A-6F).
Eccleston teaches display the information indicative of the second document on the display when the edited part is selected; since Eccleston teaches a status indicator is displayed with each of the two content items to indicate interaction information relating to the content items, and a status indicator is displayed with the organizational element indicating interactions with its content items (e.g., the three content items within the folder) to obtain further information about a content item a user may select or place a cursor over a content item or organizational element (par. 0016). Eccleston teaches if the content item versions differ, the secondary device prompts the user to either save or discard the changes to the content item (Fig. 7, par. 0094).

Regarding dependent claim 2, Eccleston teaches the information processing apparatus according to Claim 1, wherein the processor is configured to: associate, with the edited part, information indicative of a part of the second document that is open on the document display application when the first document is edited; and display the information indicative of the part of the second document on the display when the edited part is selected; because Eccleston teaches a status indicator is displayed with each of the two content items to indicate interaction information relating to the content items, and a status indicator is displayed with the organizational element indicating interactions with its content items (e.g., the three content items within the folder) to obtain further information about a content item a user may select or place a cursor over a content item or organizational element (par. 0016). Eccleston teaches if the content item versions differ, the secondary device prompts the user to either save or discard the changes to the content item (Fig. 7, par. 0094).

Regarding dependent claim 3, Eccleston teaches the information processing apparatus according to Claim 1, wherein a plurality of second documents different from the first document are open on the document display application when the first document is edited; because Eccleston teaches that a content item may be open for viewing or editing on both a primary and secondary device, where each content item has a separate version and the users may edit the content items in a collaboration session (par. 0088-0090; Figs. 5B; 6A-6F).
Eccleston teaches and the processor is configured to associate information indicative of one of the plurality of second documents with an edited part of the first document in a case where at least part of the one of the plurality of second documents is copied to the first document; because Eccleston teaches synchronizing any changes to content items in a designated folder and its sub-folders with the synchronization module, where changes include new, deleted, modified, copied, or moved files or folders (par. 0110).  Eccleston also teaches when a new version of a content item is synchronized to the content management system, the interface may also display information informing the user that the local copy is out of sync with the version on the content management system, and either suggesting or forcing a refresh of the user's local copy (par. 0012).

Regarding dependent claim 5, Eccleston teaches the information processing apparatus according to Claim 1, wherein a plurality of second documents different from the first document are open on the document display application when the first document is edited; because Eccleston teaches that a content item may be open for viewing or editing on both a primary and secondary device, where each content item has a separate version and the users may edit the content items in a collaboration session (par. 0088-0090; Figs. 5B; 6A-6F).
Eccleston teaches any one of the plurality of second documents has been already edited so that an attribute is added to at least part thereof; because Eccleston teaches synchronizing any changes to content items in a designated folder and its sub-folders with the synchronization module, where changes include new, deleted, modified, copied, or moved files or folders (par. 0110).  Eccleston
Eccleston teaches and the processor is configured to associate information indicative of the one of the plurality of second documents with an edited part of the first document in a case where an attribute of the same kind as the attribute that has been already added to the at least part of the one of the plurality of second documents is added to the edited part of the first document that has the same contents as the at least part of the one of the plurality of second documents; because Eccleston teaches synchronizing any changes to content items in a designated folder and its sub-folders with the synchronization module, where changes include new, deleted, modified, copied, or moved files or folders (par. 0110).  Eccleston also teaches when a new version of a content item is synchronized to the content management system, the interface may also display information informing the user that the local copy is out of sync with the version on the content management system, and either suggesting or forcing a refresh of the user's local copy (par. 0012).

Regarding dependent claim 9, Eccleston teaches the information processing apparatus according to Claim 1, wherein a plurality of second documents different from the first document are open on the document display application when the first document is edited; and the processor is configured to associate information indicative of a second document designated by an editor among the plurality of second documents with an edited part of the first document; because Eccleston teaches that a content item may be open for viewing or editing on both a primary and secondary device, where each content item has a separate version and the users may edit the content items in a collaboration session (par. 0088-0090; Figs. 5B; 6A-6F); Eccleston teaches that there may be a plurality of versions and content items, i.e., a collection (par. 0016).
Eccleston teaches a status indicator is displayed with each of the two content items to indicate interaction information relating to the content items, and a status indicator is displayed with the organizational element indicating interactions with its content items (e.g., the three content items within the folder) to obtain further information about a content item a user may select or place a cursor over a content item or organizational element (par. 0016). Eccleston teaches if the content item versions differ, the secondary device prompts the user to either save or discard the changes to the content item (Fig. 7, par. 0094).

Regarding dependent claim 10, teaches the information processing apparatus according to Claim 1, wherein the processor is configured not to associate the information indicative of the second document with the edited part depending on what kind of edit has been made to the first document; because Eccleston teaches that the user may make choices for edits from another user such as the user may elect to load the new version, discard the user's edits, or save the user's edits as a new file (par. 0084; Fig. 5D).

Regarding dependent claim 11, Eccleston teaches the information processing apparatus according to Claim 1, further comprising a memory in which a work document storage region is defined, the work document storage region being a region in which documents used for work which an operator is currently tackling are stored, and the documents stored in the work document storage region being displayed concurrently on the display, wherein the processor is configured to associate information indicative of the second document stored in the work document storage region with the edited part in a case where the first document is stored in the work document storage region; since Eccleston teaches a content management system where content items may be stored and synchronized across devices, and used to organize other content items such as folders, tables, collections, albums, playlists, or in other database structures, and may be grouped in different groups based on user associations (pars. 0036; 0038).

Regarding independent claim 12, Eccleston teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: associating, with an edited part of a first document displayed on a display, information indicative of a second document different from the first document in a case where the second document is open on a document display application when the first document is edited; because Eccleston teaches that a content item may be open for viewing or editing on both a primary and secondary device, where each content item has a separate version and the users may edit the content items in a collaboration session (par. 0088-0090; Figs. 5B; 6A-6F).
Eccleston teaches displaying the information indicative of the second document on the display when the edited part is selected; since Eccleston teaches a status indicator is displayed with each of the two content items to indicate interaction information relating to the content items, and a status indicator is displayed with the organizational element indicating interactions with its content items (e.g., the three content items within the folder) to obtain further information about a content item a user may select or place a cursor over a content item or organizational element (par. 0016). Eccleston teaches if the content item versions differ, the secondary device prompts the user to either save or discard the changes to the content item (Fig. 7, par. 0094).

Regarding independent claim 13, Eccleston teaches an information processing apparatus comprising processor means for: associating, with an edited part of a first document displayed on a display, information indicative of a second document different from the first document in a case where the second document is open on a document display application when the first document is edited; because Eccleston teaches that a content item may be open for viewing or editing on both a primary and secondary device, where each content item has a separate version and the users may edit the content items in a collaboration session (par. 0088-0090; Figs. 5B; 6A-6F).
Eccleston teaches displaying the information indicative of the second document on the display when the edited part is selected; since Eccleston teaches a status indicator is displayed with each of the two content items to indicate interaction information relating to the content items, and a status indicator is displayed with the organizational element indicating interactions with its content items (e.g., the three content items within the folder) to obtain further information about a content item a user may select or place a cursor over a content item or organizational element (par. 0016). Eccleston teaches if the content item versions differ, the secondary device prompts the user to either save or discard the changes to the content item (Fig. 7, par. 0094).

Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eccleston as applied to claims 1-3 and 9-13 above, and further in view of Racovolis et al. (“Racovolis”), U.S. Pub. No. 2006/0230333 A1, published October 2006.
Regarding dependent claim 4, Eccleston does not expressly teach the information processing apparatus according to Claim 3, wherein the processor is configured to: associate information indicative of an in-page part of the one of the plurality of second documents with the edited part, the in-page part being a part within a page of the one of the plurality of second documents; and display the information indicative of the one of the plurality of second documents including the information indicative of the in-page part on the display when the edited part is selected; however, Racovolis teaches a user interface for creating displaying, and modifying associated content linked to one or more regions of a document (par. 0006-0007; par. 0055; par. 0060; Fig. 1). Racovolis teaches that a user may edit an associated content item when a user has selected a region of a document for which associated content exists (par. 0076), and a list of links between regions of a document and associated content allow a user to select the links to display an associated content window and the focus in the document window may change focus to the region of the document corresponding to the selected link (par. 0077).
Both Eccleston and Racovolis are directed to linking and editing document content. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the content editing techniques taught by Eccleston with the user interface for creating displaying, and modifying associated content linked to one or more regions of a document, taught by Racovolis, since Racovolis recognized that there was a need in the art to create external content as part of the process of creating or modifying the document itself (par. 00005), and therefore would have provided this benefit to Eccleston.

Regarding dependent claim 6, Eccleston does not expressly teach the information processing apparatus according to Claim 5, wherein the processor is configured to: associate information indicative of an in-page part of the one of the plurality of second documents with the edited part of the first document, the in-page part being a part within a page of the one of the plurality of second documents; and display information indicative of the one of the plurality of second documents including the information indicative of the in-page part on the display when the edited part is selected; however, Racovolis teaches a user interface for creating displaying, and modifying associated content linked to one or more regions of a document (par. 0006-0007; par. 0055; par. 0060; Fig. 1). Racovolis teaches that a user may edit an associated content item when a user has selected a region of a document for which associated content exists (par. 0076), and a list of links between regions of a document and associated content allow a user to select the links to display an associated content window and the focus in the document window may change focus to the region of the document corresponding to the selected link (par. 0077).
Both Eccleston and Racovolis are directed to linking and editing document content. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the content editing techniques taught by Eccleston with the user interface for creating displaying, and modifying associated content linked to one or more regions of a document, taught by Racovolis, since Racovolis recognized that there was a need in the art to create external content as part of the process of creating or modifying the document itself (par. 00005), and therefore would have provided this benefit to Eccleston.

Regarding dependent claim 7, Eccleston does not expressly teach the information processing apparatus according to Claim 4, wherein the processor is configured to display the second document in which the in-page part is emphasized on the display when the edited part is selected; however, Racovolis teaches that prior art applications, e.g. Microsoft Word, will compare the content of the document to each of the one or more smart tags with which it is configured. When content (e.g., a word) of the document matches content (e.g., a word) of the smart tag, the content of the document may be marked is some fashion (e.g., underlined or highlighted). The user then may select the word and take one or more actions defined by the corresponding smart tag. Continuing the above example, if a browser application is configured to apply the smart tag of the sporting goods company, then when a web page is opened using the browser application, any occurrences of the terms basketball, football, hockey, baseball, soccer, etc., will be marked in some way. The user then can select (e.g., with a mouse click) one of the marked terms and select to link to the company's website (par. 0004).
Both Eccleston and Racovolis are directed to linking and editing document content. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the content editing techniques taught by Eccleston with the user interface for creating displaying, and modifying associated content linked to one or more regions of a document, taught by Racovolis, since Racovolis recognized that there was a need in the art to create external content as part of the process of creating or modifying the document itself (par. 00005), and therefore would have provided this benefit to Eccleston.

Regarding dependent claim 8, Eccleston does not expressly teach the information processing apparatus according to Claim 6, wherein the processor is configured to display the second document in which the in-page part is emphasized on the display when the edited part is selected; however, Racovolis teaches that prior art applications, e.g. Microsoft Word, will compare the content of the document to each of the one or more smart tags with which it is configured. When content (e.g., a word) of the document matches content (e.g., a word) of the smart tag, the content of the document may be marked is some fashion (e.g., underlined or highlighted). The user then may select the word and take one or more actions defined by the corresponding smart tag. Continuing the above example, if a browser application is configured to apply the smart tag of the sporting goods company, then when a web page is opened using the browser application, any occurrences of the terms basketball, football, hockey, baseball, soccer, etc., will be marked in some way. The user then can select (e.g., with a mouse click) one of the marked terms and select to link to the company's website (par. 0004).
Both Eccleston and Racovolis are directed to linking and editing document content. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the content editing techniques taught by Eccleston with the user interface for creating displaying, and modifying associated content linked to one or more regions of a document, taught by Racovolis, since Racovolis recognized that there was a need in the art to create external content as part of the process of creating or modifying the document itself (par. 00005), and therefore would have provided this benefit to Eccleston.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maeng			U.S. Patent No. 9,372,859 B1		issued		June 2016
Anderson et al.	U.S. Patent No. 5,787,448		issued		July 1998
Mullins et al.		U.S. Pub. No. 2017/0199657 A1	published	July 2017
Baek et al.		U.S. Pub. No. 2018/0189369 A1	published	July 2018
Beth et al.		U.S. Pub. No. 2017/0308511 A1	published	October 2017
Kotler et al.		U.S. Pub. No. 2013/0097490 A1	published	April 2013

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMELIA L TAPP/Primary Examiner, Art Unit 2144